DETAILED ACTION
The instant action is in response to application 9 December 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected to for not being descriptive.  Examiner suggests a title emphasizing the claimed PWM and PFM control circuits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claims 1-8,15-18 and 20 applicant uses the term coupled.  Applicant has given a special definition to the word coupled in the specification, but the definition is indefinite.  Applicant defines coupled in the specification as “in this description, the term “couple” or “couples” may cover connections, communications, or signal paths that enable a functional relationship consistent with this description. For example, if device A generates a signal to control device B to perform an action: (a) in a first example, device A is coupled to device B; or (b) in a second example, device A is coupled to device B through intervening component C if intervening component C does not substantially alter the functional relationship between device A and device B, such that device B is controlled by device A via the control signal generated by 
Claims 2-7, 9-14, 16-20 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2018/0019671 in view of Sengupta, "PWM and PFM operation of ..
As to claim 8, Li teaches A DC-DC converter control circuit, comprising: an error amplifier (Fig. 7, 41) configured to generate a difference voltage as a difference of an output voltage (VFB)  of a DC-DC converter circuit and a reference voltage (VREF); a voltage-to-current conversion circuit (42) coupled to the error amplifier, and configured to convert the difference voltage to a difference current (output 45); an oscillator circuit (44) configured to generate a clock signal at a predetermined frequency for pulse width modulation (item 31 is a PWM control circuit); and a pulse frequency modulation (PFM) control circuit (43, 71-15) coupled to the voltage-to- current conversion circuit (its tied to the input of 42) 
Li does not disclose and the oscillator circuit, and configured to disable the oscillator circuit, based on the difference current, for PFM operation.
Sengupta teaches and the oscillator circuit, and configured to disable the oscillator circuit (“Selectively disabling the oscillator circuit and pulsing the power switches only as needed to maintain regulation can reduce the quiescent current of the IC from a few milliamperes down to several microamperes.), based on the difference current (“If appropriately configured, the TPS62350 will automatically transition from PWM mode into FPFM mode when the following conditions are met simultaneously for three or more clock cycles: The output voltage is within its regulation limits. The inductor valley current reaches zero”), for PFM operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li to use PFM/PWM switching as disclosed in Sengupta to reduce losses.  

As to claim 10, Li in view of Sengupta teaches further comprising a comparator (43)configured to turn off a low-side transistor and turn on a high-side transistor based on an inductor current exceeding the difference current (ITH0/reverse current maximum).
Claims 13 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2018/0019671 in view of Sengupta (NPL) and Katagiri (US 5355136).
As to claim 13, Li in view of Sengupta teaches an oscillator circuit. 
Li in view of Sengupta does not teach wherein the oscillator circuit includes: a first timer configured to time a logic low portion of a clock cycle; and a second timer configured to time a logic high portion of the clock cycle.
Katagiri teaches wherein the oscillator circuit includes: a first timer configured to time a logic low portion of a clock cycle; and a second timer configured to time a logic high portion of the clock cycle (Fig. 28A, Col. 21, lines 25-50).
Allowable Subject Matter
Claims 1-8,15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
Claims 11, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 1, “a pulse frequency modulation (PFM) control circuit including: an input coupled to the current output of the voltage-to-current conversion circuit; and an output; an oscillator circuit including: a reset input coupled to the output of the PFM control circuit; and a 
As to claim 11, the prior art fails to disclose: “wherein the voltage-to-current conversion circuit includes a current mirror circuit configured to provide a first difference current to the PFM control circuit, and provide a second difference current to the comparator.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 14, the prior art fails to disclose: “wherein the oscillator circuit is configured to extend a clock period based on a reset signal generated by the PFM control circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 15, the prior art fails to disclose " a pulse width modulation (PWM) control circuit coupled to the low-side transistor and the voltage-to-current conversion circuit; an oscillator circuit coupled to the PFM control circuit; and a flip-flop coupled to the oscillator circuit, the PWM control circuit, the low-side transistor, and the high-side transistor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839